Matter of Elijah T. (Melvin G.) (2017 NY Slip Op 07572)





Matter of Elijah T. (Melvin G.)


2017 NY Slip Op 07572


Decided on October 31, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 31, 2017

Richter, J.P., Webber, Kern, Moulton, JJ.


4842

[*1]In re Elijah T., and Others, Children Under Eighteen Years of Age, etc., Melvin G., Respondent-Appellant, Administration for Children's Services, Petitioner-Respondent.


Steven N. Feinman, White Plains, for appellant.
Zachary W. Carter, Corporation Counsel, New York (Mackenzie Fillow of counsel), for respondent.
Tamara A. Steckler, The Legal Aid Society, New York (Susan Clement of counsel), attorney for the children.

Order, Family Court, Bronx County (Michael R. Milsap, J.), entered on or about August 30, 2016, which, after a hearing, found that respondent neglected the subject children, unanimously affirmed, without costs.
The finding of neglect was supported by a preponderance of the evidence including that respondent engaged in acts of domestic violence against the children's mother while the children were in the home and that they were being affected by what they were witnessing (see Matter of Madison M. [Nathan M.], 123 AD3d 616 [1st Dept 2014]; Matter of Kelly A. [Ghyslaine G.], 95 AD3d 784 [1st Dept 2012]).
There exists no basis to disturb the Family Court's credibility determinations (see Matter of Jared S. [Monet S.], 78 AD3d 536 [1st Dept 2010], lv denied 16 NY3d 705 [2011]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 31, 2017
CLERK